PER CURIAM:
This claim was submitted upon the pleadings by agreement of the parties. The respondent admits that on June 7, 1976, West Virginia University received 262 Model No. 3015 Heavy Duty Kirsch traverse rods, with attachments, pursuant to its Order No. 812405, for the sum of $951.06, but avers that there were not sufficient funds appropriated by the Legislature for the fiscal year in question from which payment could be made. Following the precedent of Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct. Cl. 180 (1971), the claim must be denied.
Claim disallowed.